DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Response After Final Action submitted 02/22/2021.
Allowable Subject Matter
Claims 21-26 and 28-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the Final Rejection mailed 12/23/2020, while the general limitations of the invention are disclosed by the prior art, Applicant’s invention makes use of doping around the active channels of a conductivity type opposite the conductivity of the channel, as described in independent claims 21, 29, and 35. These features, when combined with the other limitations of the claims, render claims 21, 29, and 35 novel and non-obvious over the prior art of record.
Claims 22-26, 28, 30-34, and 36-39 depend from an allowed independent claim and are allowable based on this dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815              

/STEVEN B GAUTHIER/Examiner, Art Unit 2893